                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

ADERIUS BINGHAM                                 )
                                                )
        v.                                      )       No. 3-18-cv-1335
                                                )       (Crim. No. 3:13-cr-00208-2)
UNITED STATES OF AMERICA                        )

                          MEMORANDUM OPINION AND ORDER

        Aderius Bingham’s 4-page Amended Petition for relief under 28 U.S.C. § 2255 with

incorporated memorandum of law (Doc. No. 11) has led to a 19-page response from the Government

(Doc. No. 27). As it turns out, resolution of the issues presented are relatively straight-forward based

upon controlling Sixth Circuit precedent, and not nearly as complex as the briefing would tend to

suggest.

                                           I. Background

        On October, 2013, a federal grand jury returned a 7-count Indictment against Bingham and

two others. All three were charged with conspiracy to commit Hobbs Act robbery in violation of 18

U.S.C. §§ 1951 and 2 (Count One), and with Hobbs Act robbery in violation of 18 U.S.C. § 1951

(Count Six). Bingham was charged with an additional Hobbs Act robbery in Count Two. Count

Three charged Bingham with possessing and brandishing a short-barreled shotgun during and in

relation to a crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 2. Finally, in Count

Seven, Bingham was charged with carrying and brandishing a firearm during a crime of violence in

violation of 18 U.S.C. §§ 924(c)(1)(A) and 2.

        On May 5, 2017, Bingham entered into an 11(c)(1)(C) plea agreement with the Government.

(Case No. 3:13-cr-00208, Doc. No. 193). Under the terms of the plea agreement, Bingham pled

guilty to Counts One, Two, Six, and Seven, and the Government agreed to dismiss Count Three.



     Case 3:18-cv-01335 Document 28 Filed 09/15/20 Page 1 of 8 PageID #: 92
The parties also agreed that a 160-month sentence was appropriate.

       The plea agreement contained a “Waiver of Appellate Rights” provision. Under it, Bingham

agreed to waive (1) “all rights to appeal any issue bearing on the determination of [guilt]; and trial

rights that might have been available if [he] exercised his right to go to trial”; (2) “the right to

challenge the sentence imposed”; and (3) the right to make “any collateral attack.” (Id. at 12-13).

However, specifically excepted from the waiver were claims of involuntariness, prosecutorial

misconduct, or ineffective assistance of counsel. (Id. at 13).

       On December 4, 2017, the Court accepted the plea agreement. In accordance with the terms

of the agreement Bingham was sentenced to a total term of imprisonment of 160-months, consisting

of 76 months on Counts One, Two, and Six, and a consecutive sentence of 84-months on Count

Seven. No appeal was filed.

                              II. Ineffective Assistance of Counsel

       The Amended Petition references page 3 of Bingham’s original motion and states that

“counsel refused to file an appeal,” and therefore Bingham should be granted “a delayed appeal”

because “the failure to file an appeal raises a presumption of prejudice.” (Doc. No. 11 at 1-2, citing

Garza v. Idaho, 139 S. Ct. 738 (2019)). As a consequence of that allegation, the Government

secured a declaration from Richard Tennent, Bingham’s trial counsel. Regarding what occurred after

the agreed upon 160-month sentence was imposed, Tennent states:

       . . . I met with Mr. Bingham and explained to him, in terms that I thought he could
       understand, that he had an absolute right to file an appeal, but I did not believe an
       appeal could help him in any way. I said that because the judge had accepted our
       agreement, and imposed the sentence we had asked for, we did not have anything to
       complain about, or ask the Court of Appeals to do for us. I understood that he agreed
       with my advice and did not want to file notice of appeal. At no time during this
       conversation did he ask for any paperwork. He did not ask that I give him the form


                                                  2


     Case 3:18-cv-01335 Document 28 Filed 09/15/20 Page 2 of 8 PageID #: 93
       Notice of Appeal, or file it on his behalf. He never told me to file Notice of Appeal.

(Doc. No. 27-1, Tennent Decl. ¶ 8). At the conclusion of that conversation on December 4, 2017,

Tennent told Bingham that this “would likely be the last time [he] saw him.” (Id.). However, a

week later, Tennent received a phone message purportedly from one of Bingham’s friends, who said

that Bingham now wanted to appeal. (Id. ¶ 9). Accordingly, on December 14, 2017, Tennent drove

to the West Tennessee Detention Facility, whereupon Bingham told Tennent (1) “he had no

objection to his 160-month sentence”; (2) “he was fine with the agreement he had reached, and he

did not want to undo it”; and (3) “[h]e agreed he did not want to appeal.” (Id.).

       Bingham has offered nothing to challenge Tennent’s assertions. However, to prevail on his

ineffective assistance of counsel claim Bingham must show both that counsel was deficient, and that

this deficient performance resulted in prejudice. Strickland v. Washington, 446 U.S. 668 (1984).

Based upon the unrebutted evidence before the Court, Bingham has not established deficient

performance because Tennent did all, if not more, than what was required. In Roe v. Flores-Ortega,

528 U.S. 470, 480 (2000), the Supreme Court held that “[i]n those cases where the defendant neither

instructs counsel to file an appeal nor asks that an appeal not be taken, . . . counsel has a

constitutionally imposed duty to consult with the defendant about an appeal when there is reason to

think either (1) that a rational defendant would want to appeal (for example, because there are

nonfrivolous grounds for appeal), or (2) that this particular defendant reasonably demonstrated to

counsel that he was interested in appealing.” Here, Tennent consulted with Bingham about the

propriety of an appeal, even though Bingham received exactly what he bargained for in the plea

agreement, and even though Bingham never told Tennent that he wanted to appeal.

       In may be that Bingham has not contradicted Tennent’s declaration because Bingham never


                                                 3


     Case 3:18-cv-01335 Document 28 Filed 09/15/20 Page 3 of 8 PageID #: 94
intended to bring a standalone claim for ineffective assistance of counsel in the first place. The

original motion1 contains only one claim: his conviction on the 924(c) charge as set forth in Count

Seven and the consequent consecutive 84-month sentence was unlawful under Mathis v. United

States, 124 S. Ct. 2243 (2016). Bingham’s only request for relief was that the Court “vacate

petitioner’s 924(c) sentence.” (Doc. No. 1 at 7). He did not request that he be allowed a delayed

appeal, which would be the remedy for an ineffective assistance of counsel claim. Campbell v.

United States, 686 F.3d 353, 360 (6th Cir. 2012). In fact, the phrase “ineffective assistance of

counsel” is not mentioned in either his original motion or supporting memorandum. Instead, the

only thing that even comes close is Bingham’s statement – in response to the form question as to

why he did not appeal – that “counsel refused to appeal the issue because precedent foreclosed it.”

(Doc. No. 3).

        Arguably, “refused” could be read as being in response to a request. Even so, Bingham

cannot meet the prejudice prong of Strickland because counsel was correct – precedent foreclosed

the argument that a Hobbs Act robbery was not a crime of violence. In fact, just two months before

his plea, the Sixth Circuit “join[ed] [its] sister circuits in ruling that Hobbs Act robbery constitutes

a crime of violence” for purposes of § 924(c)(3)(A). United States v. Gooch, 850 F.3d 285, 292 (6th

Cir. 2017). In doing so, the Sixth Circuit specifically rejected the contention that Mathis required

otherwise. Id. at 291. Accordingly, Bingham could not have been prejudiced by the failure to file

an appeal, and any claim for ineffective assistance of counsel fails for this reason as well.




        1
         Where an amended petition under Section 2255 refers to or adopts portions of the original petition,
it does not supplant the original petition and a court is required to consider the original petition as well.
Braden v. United States, 817 F.3d 926, 931 (6th Cir. 2016).

                                                     4


     Case 3:18-cv-01335 Document 28 Filed 09/15/20 Page 4 of 8 PageID #: 95
                                           III. Waiver

       Recognizing that the plea agreement contained a waiver of appellate rights, Bingham argues

that it is unenforceable because the Sixth Circuit in Vowell v. United States, 938 F.3d 260, 267 (6th

Cir. 2019) held that, notwithstanding such a waiver, a defendant is not prohibited from collaterally

asserting that a change in the law makes his sentence longer than that authorized by statute. Based

upon his belief that his Section 924(c) conviction is not longer valid, Bingham reasons that his 84-

month consecutive sentence is necessarily in “excess of the statutory maximum” within the holding

of Vowell.

       In response, the Government spends a couple of pages arguing that the plea agreement was

a binding contract. It then spend several more pages trying to demonstrate that Vowell was wrongly

decided because it relied on language from United States v. Caruthers, 458 F.3d 459, 472 (6th Cir.

2006), which the Sixth Circuit in Slusser v. United States, 895 F.3d 437, 439 (6th Cir. 20018) had

already determined to be dicta. Nowhere does the Government cite Judge Trauger’s recent decision

in Daniels v. United States, No. 3:16-CV-01551, 2019 WL 4167325, at *4 (M.D. Tenn. Sept. 3,

2019), which discussed the interplay between Vowell, Caruthers, and Slusser and then followed

Vowell because Slusser rested on the “misunderstanding that Caruthers’s appellate waiver statement

was dicta, and therefore not binding.” Vowell, 938 F.3d at 266.

       Even though the Court agrees with Judge Trauger for the reasons stated in Daniels, whether

Bingham waived his challenge by virtue of the plea agreement is really an academic exercise because

his claim fails on the merits. See United States v. Portis, No. 1:12 CR 00131, 2020 WL 3893526,

at *2 (N.D. Ohio July 9, 2020) (declining to discuss waiver and the parties’ different interpretation

of Vowell “[b]ecause the Court is rejecting defendant’s claim on the merits”). That is, where a


                                                 5


     Case 3:18-cv-01335 Document 28 Filed 09/15/20 Page 5 of 8 PageID #: 96
waiver or forfeiture “analysis adds nothing but complexity to the case,” United States v. Sharp, 689

F.3d 616, 618 (6th Cir. 2012), the Court can “simplif[y] the analysis” by “just cut[ting] to the

merits,” Porter v. United States, 959 F.3d 800, 802 (6th Cir. 2020).

                             IV. Section 924(c) and Hobbs Act Robbery

        Substantively, Bingham raises two overarching arguments. First he claims that the Hobbs

Act is an indivisible statute within the meaning of Mathis, and therefore the Court can look only to

the statute (and not the Indictment or underlying facts) in determining whether his actions constituted

a crime of violence. In so doing, however, he acknowledges that the Sixth Circuit held otherwise

in Gooch. Second, he presents a constitutional challenge to his section 924(c) conviction based upon

the recent Supreme Court decision in United States v. Davis, 139 S. Ct. 2319 (2019). In response,

the Government repeatedly argues that the Hobbs Act is divisible, and that Hobbs Act robbery is a

crime of violence for purposes of Section 924(c). Such repetition is unnecessary because circuit law

is clear.

        As already noted, the Sixth Circuit in Gooch held that “Hobbs Act robbery constitutes a

crime of violence,” 850 F.3d at 292, notwithstanding Mathis.2 (6th Cir. 2017). Since then, the Sixth

Circuit has repeatedly reaffirmed that holding, and the recent decision of the Supreme Court in Davis

does not change things.

        Davis dealt with the residual clause of Section 924(c), which includes felonies “that by [their]

nature, involv[e] a substantial risk that physical force against the person or property of another may



        2
          Mathis dealt with the issue of whether an Iowa burglary conviction could be used to enhance a
sentence under the Armed Career Criminal Act (“ACCA”). The Supreme Court held that it could not
because the burglary statute was divisible, meaning that the sentencing court could not look to the underlying
charging documents to determine whether the burglary was actually a “violent felony.”

                                                      6


     Case 3:18-cv-01335 Document 28 Filed 09/15/20 Page 6 of 8 PageID #: 97
be used in the course of committing the offense.” 18 U.S.C. § 924(c)(3)(B). This is distinct from

the elements (or use of force) clause that increases punishment for a felony offense that “has as an

element the use, attempted use, or threatened use of physical force against the person or property of

another.” Id. Just as it had with the residual clause defining “crime of violence” under the

Immigration and Nationality Act in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), and just as it had

with the residual clause under the ACCA in Johnson v. United States, 576 U.S. 591 (2015), the

Supreme Court found the residual clause of section 924(c) unconstitutional. None of this helps

Bingham, however.

       Post-Davis, conspiracy to commit Hobbs Act robbery cannot serve as the predicate crime for

a section 924(c)(3) enhancement because it relies on the residual and not the elements clause. United

States v. Ledbetter, 929 F.3d 338, 361 (6th Cir. 2019); Baugh v. United States, No. 3:16-CV-02628,

2020 WL 409728, at *3 (M.D. Tenn. Jan. 24, 2020) However, as the Sixth Circuit held in Gooch,

the substantive crime of robbery affecting commerce qualifies as a crime of violence under the

elements clause of § 924(c)(3)(A), and this remains so even after Davis. Porter v. United States, 959

F.3d 800, 802-804 (6th Cir. 2020) (acknowledging Davis, but noting that history, commonsense and

precedent “suggest that robbery with a deadly weapon involves an element of physical force,” and

that the Sixth Circuit has “repeatedly rejected the argument” that “Hobbs Act robbery doesn’t qualify

as a ‘crime of violence,’” as have “every other circuit to address the question”); United States v.

Holmes, 797 F. App’x 912, 918 (6th Cir. 2019) (noting that Davis “left § 924(c)(3)(A)’s elements

clause definition of ‘crime of violence’ intact” and that “Hobbs Act robbery qualifies as a crime of

violence under § 924(c)’s elements clause”). In other words, “Davis d[id] not gut the entire statute,”

United States v. Richardson, 948 F.3d 733, 741 (6th Cir. 2020), and the “court’s determination in


                                                  7


     Case 3:18-cv-01335 Document 28 Filed 09/15/20 Page 7 of 8 PageID #: 98
Gooch that Hobbs Act robbery is a crime of violence under the use-of-force clause still stands,”

Simpson v. United States, No. 19-1665, 2020 WL 3286221, at *1 (6th Cir. Jan. 7, 2020).

       In this case, Bingham was charged in County One with conspiracy to commit Hobbs Act

robbery between June 11, 2013, and July 3, 2013. However, he was also charged in Count Six with

Hobbs Act robbery for a robbery that occurred on June 22, 2013, and it was this specific robbery that

served as the predicate crime for use of a firearm in relation to a crime of violence as alleged in

Count Seven and led to his consecutive 84-month sentence.

                                           V. Conclusion

       On the basis of the foregoing, Bingham’s Motion (Doc. No. 1) and Amended Petition (Doc.

No. 11) to Vacate, Set Aside or Correct Sentence under Section 2255 are DENIED. Further, a

certificate of appealability will not issue because no reasonable jurist could conclude that Bingham

is entitled to relief under controlling precedent.

       The Clerk is directed to enter a judgment under Rule 58 of the Federal Rules of Civil

Procedure, and close this case.

       IT IS SO ORDERED.



                                               __________________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                     8


     Case 3:18-cv-01335 Document 28 Filed 09/15/20 Page 8 of 8 PageID #: 99
